DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sheath having a lumen configured to receive of the needle” in line 4 which is so grammatically awkward that its meaning is not clear.  It appears that one or more words are missing.
Claims 2-9 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “wherein an outside diameter of the tube is greater than a diameter of the lumen of the sheath” in lines 1-2, which renders the claim unclear since it contradicts the subject 
Claim 3 recites “wherein an inside diameter of the tube is greater than or equal to a diameter of the lumen of the sheath” in lines 1-2, which renders the claim unclear since it contradicts the subject matter of claim 1.  Claim 1 recites “a tube received within the lumen at the distal end of the sheath” in line 8.  It is not possible for the tube to be received within the lumen of the sheath AND have an inside diameter that is greater than or equal to the diameter of the lumen.  If the inside diameter of the tube is larger than or equal to the diameter of the lumen, then the outside diameter of the tube is larger than the diameter of the lumen and the tube would not be able to be received within the lumen.  If the tube is received in the lumen, it must have an inside diameter smaller than the diameter of the lumen.  This contradiction renders claim 3 indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/125707 (Matsuno ‘707) in which U.S. Patent Application Publication No. 2015/00287994 (Matsuno ‘994)(previously cited) is considered to be the English-language equivalent.
With respect to claim 1, Matsuno ‘707 teaches a needle apparatus comprising: 
a handle (the operation body 9 of Matsuno ‘707);
a needle (the needle tube 3 of Matsuno ‘707) having a proximal end connected to the handle; and 
a sheath (the needle sheath 7 of Matsuno ‘707) having a lumen configured to receive of the needle, 
the sheath comprising: a proximal end connected to the handle (the operation body 9 of Matsuno ‘707); a distal end; a lumen passing from the proximal end to the distal end of the sheath; and a tube (the coil 71 of Matsuno ‘707) received within the lumen at the distal end of the sheath.
With respect to claim 2, Matsuno ‘707 teaches that wherein an outside diameter of the tube (the outside diameter of the coil 71 of Matsuno ‘707) is greater than a diameter of the lumen of the sheath (the small diameter of the lumen of the needle sheath 7 at the left end in FIG. 3 of Matsuno ‘707).
With respect to claim 3, Matsuno ‘707 teaches that an inside diameter of the tube (the inside diameter of the coil 71 of Matsuno ‘707) is greater than or equal to a diameter of the lumen of the sheath (the diameter of the lumen of the needle sheath 7 where the coil is embedded in FIG. 3 of Matsuno ‘707).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0081965 (Mugan), in view of U.S. Patent Application Publication No. 2005/0215942 (Abrahamson), and further in view of U.S. Patent Application Publication No. 2004/0193140 (Griffin).
Mugan teaches a needle apparatus comprising: a handle (the handle 12, the handle member 14, 16, or the housing member 174 of Mugan); a needle (the needle 150, 156, 164, 168 of Mugan) having a proximal end connected to the handle; and a sheath (the sheath 154, 160, 166, 172 of Mugan) having a lumen configured to receive of the needle.
Abrahamson teaches that the use of tubular stiffening members provide enhanced pushability and torqueability (paragraphs 0059 and 0094 of Abrahamson) and/or deter buckling and kinking (paragraph 0084 of Abrahamson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a stiffening member in the sheath of Mugan so as to enhanced pushability and torqueability and/or deter buckling and kinking.  
Mugan teaches that there are many types of construction for stiffening members including coils, braids, and the various stiffening components disclosed in Abrahamson (paragraphs 0081 and 0084 of Mugan; stiffening members 202, 238, 320, 150, 152 of Mugan). Griffin teaches a stiffening member can be made from a stainless steel tube that is cut so as to 
With respect to claim 1, the combination teaches or suggests a needle apparatus comprising: 
a handle (the handle 12, the handle member 14, 16, or the housing member 174 of Mugan);
a needle (the needle 150, 156, 164, 168 of Mugan) having a proximal end connected to the handle; and 
a sheath (the sheath 154, 160, 166, 172 of Mugan) having a lumen configured to receive of the needle, 
the sheath comprising: a proximal end connected to the handle; a distal end; a lumen passing from the proximal end to the distal end of the sheath; and a tube (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin) received within the lumen at the distal end of the sheath.
With respect to claim 4, the combination teaches or suggests that the tube is stainless steel (paragraph 0045 of Griffin).
With respect to claim 5, the combination teaches or suggests that the tube comprises a plurality of cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).

With respect to claim 7, the combination teaches or suggests that the plurality of cuts are spiral cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 8, the combination teaches or suggests that the plurality of cuts are overlapping cuts (the stiffening member of the combination; paragraphs 0040 and 0045 of Griffin).
With respect to claim 9, Abrahamson teaches that polytetrafluoroethylene is a suitable material for the sheath when there is a stiffening member (paragraph 0058 of Abrahamson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polytetrafluoroethylene as the material for the sheath, as disclosed aby Abrahamson, since it is a simple substitution of one known element for another to obtain predictable results.  Thus, the combination teaches or suggests that the sheath comprises polytetrafluoroethylene (the polytetrafluoroethylene of Abrahamson).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791